Citation Nr: 0919622	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  05-05 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for pes planus (flat feet).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston Massachusetts, which declined to reopen a claim for 
entitlement to service connection for flat feet. 

The Veteran testified at hearing before the undersigned at 
the RO in December 2005.  A transcript of the hearing is of 
record.

In a January 2007 decision, the Board reopened the claim, and 
remanded it for additional development.  The development has 
been completed and the case is ready for appellate action.


FINDINGS OF FACT

1.  The evidence is not clear and unmistakable that the 
Veteran's pes planus disorder pre-existed service; the 
presumption of soundness has not been rebutted.

2.  The Veteran has reported a continuity of symptomatology 
from a pes planus disorder that was first noted in service. 

3.  The medical evidence is in equipoise that a pes planus 
disorder was incurred during active military service.  


CONCLUSION OF LAW

Current pes planus (flat feet) was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  When no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  38 U.S.C.A. § 1111.  


Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 
38 U.S.C. § 1111, the government must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must show by clear 
and unmistakable evidence, either that (1) there was no 
increase in disability during service, or (2) any increase in 
disability was "due to the natural progression" of the 
condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).

If the government fails to rebut the presumption of soundness 
under section 1111, the veteran's claim is one for service 
connection.  No deduction for the degree of disability 
existing at the time of entrance will be made if a rating is 
awarded.  Wagner, Cf 38 C.F.R. § 3.322.

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); see also Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of "continuity of symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

Factual Background 

An April 1966 physical examination, conducted upon entrance 
to military service, was negative for findings of flat feet.  
The Veteran denied any history of foot trouble on his Report 
of Medical History and described his present health status as 
'good.'  Beginning in October 1966, service records reflect 
complaints of foot pain and difficulty walking.  X-rays were 
negative.  A physical examination at that time revealed 
redness and tenderness over the first right metatarsal.  The 
clinical impression was flat feet and he was prescribed arch 
supports.  

Later that month the Veteran reported he was unable to bend 
his right foot.  The clinical impression was slight pes 
planus.  Additional records, also dated later that month, 
show the Veteran complained of pain whenever he ran or 
walked, with no relief from arch supports.  Clinical findings 
included moderate flat feet and moderate pes planus.  The 
Veteran underwent an orthopedic consult in November 1966, 
where it was noted that he had visited sick call 12 times 
over the past 2 months.  He reported that he had been able to 
play sports in high school, but now had pain with walking or 
standing.  The clinical finding was moderate bilateral pes 
planus, confirmed by X-ray.  The record reflects several more 
visits to sick call for foot pain throughout November and 
December.

A February 1967 clinical record reflects that the Veteran's 
pes planus was not relieved by arch supports.  In March 1967, 
he was diagnosed with 'pes planus, third degree, without 
spasticity or heel cord tightness.'  The treatment note 
included the comment of 'LD no EPTS.'  In June 1967, he was 
apparently given a profile against marching in parade.  An 
August 1967 record reflects that he had a normal PULHES 
profile, with a "1" in all categories.  In January 1968, he 
was given a permanent L-3 profile against drills; marching 
over 1/2 mile, double time or duck-walk, lower extremity 
calisthenics, or prolonged standing.  The diagnosis was 'pes 
planus, severe, symptomatic.'  His PUHLES profile was 
abnormal, with a "3" in the "L" or lower extremity 
category, due to a diagnosis of pes planus, severe, 
symptomatic.

At his June 1968 separation examination, the Veteran's feet 
were abnormal upon clinical evaluation and carried a 
diagnosis of 'severe pes planus, bilaterally.'  The 
examination report included a physician's comment of 'foot 
trouble since childhood, EPTS.'  The physician also commented 
that the Veteran had bilateral foot pain after minimal 
standing, walking, or lower extremity exercise.  On his June 
1968 Report of Medical History, the Veteran reported that his 
present health condition was good, except that his feet were 
constantly in extreme pain.  He also reported that he had 
sought private treatment in February 1967, from Dr. B., a 
private physician.

In July 1968, a Medical Board disqualified the Veteran from 
service due to pes planus (flat feet).  The Medical Board's 
report indicated that the approximate date of origin for the 
disability was unknown, but it was not incurred during 
service, existed prior to service, and was not permanently 
aggravated by service.  The Veteran's PUHLES profile at this 
time was abnormal, with a "4" in the L-lower extremity.  

The post-service medical evidence includes two letters from 
Dr. B., a private physician (now deceased), that were dated 
in January 1978 and October 1978.  In these letters, Dr. B. 
stated that he had treated the Veteran in February 1967 for 
very painful and very flat feet with diminished subtalar 
motion that developed during basic training.  He wrote that 
he had advised the Veteran to avoid prolonged standing and 
walking.  Dr. B. also indicated that he had reviewed all of 
the Veteran's medical records from his pediatrician and none 
of those records described any problems with his feet.

At a February 2005 hearing, the Veteran testified that he did 
not have problems with his feet prior to service and was able 
to walk and hike.  He further testified that his foot pain 
began during in basic training and had continued since then.

In a December 2005 letter, Dr. A., another private physician 
who treated the Veteran for flat feet after service, wrote 
that the Veteran currently suffered from a severe pes planus 
deformity.  Dr. A. noted that the symptoms had been ongoing 
for many years.  He stated that while he had not examined the 
Veteran before he enlisted in the military, there was "a 
high probability that it was at least as likely as not (50 
percent)" that the Veteran's flat feet were related to 
military service.  Dr. A. also provided copies of the 
Veteran's medical records (dated between December 1989 and 
September 2008) that reflected treatment for pes planus, 
painful feet and arches, and subtalar pronation issues.

Additional private medical records from Tufts Medical Center 
reveal the Veteran suffered an injury to his right foot in 
April 1977.  He reported that as he was descending the stairs 
he heard a pop in his foot and felt pain.  He reported 
tenderness at the cuboid/5th metatarsal joint lateral aspect.  
The clinical impression was "ligament strain vs. tear 
(cuboid/5th)."  X-rays in June 1981 revealed findings of 
bilateral pes planus, tarsal valgus, and forefoot pronation.  

In January 2007, the Board remanded the claim for a VA 
examination and medical opinion.  The examiner was 
specifically asked to provide an opinion as to whether: a) it 
was clear and unmistakable that the Veteran's flat feet 
disorder preexisted military service and underwent no 
permanent increase therein; or b) if flat feet did not 
preexist service, were the current flat feet related to the 
flat foot disability that manifested in service.

The Veteran was given a VA examination in May 2008.  The 
examiner indicated he had reviewed the claims file.  After a 
clinical examination, he opined that it was less likely than 
not that the Veteran's current pedal discomfort was 
attributable to his military service.  He stated that the 
Veteran's feet may have been aggravated from marching at that 
time, but his only current complaint was pain on the medial 
aspect of the bilateral arches.  He also noted that the only 
evidence of a specific trauma strain-type injury to the 
Veteran's feet involved a lateral strain of the cuboid area, 
well away from the medial side of the foot.  In conclusion, 
he opined that while the Veteran may have been having issues 
with his feet throughout the years, it was due to the severe 
pes planus foot-type he has--not the stress from marching in 
the 1960's.

Analysis

Because pes planus was not identified on the examination for 
entrance into service, the presumption of soundness is for 
application.

The Veteran has consistently denied a pre-service history of 
pes planus or flat feet.  Service treatment records show no 
findings of pes planus or flat feet until six months after he 
entered service.  In addition, Dr. B., the Veteran's former 
private physician indicated that he been privy to medical 
records from the Veteran's pediatrician and those records 
were negative for any foot problems.  

While the recent VA examiner was asked to opine as to whether 
the disability clearly and unmistakably pre-existed service, 
he did no specifically respond to this question.  The only 
evidence of a pre-existing disability consists of the 
opinions expressed by the Medical Evaluation Board and the 
notation on the June 1968 separation examination.  Given the 
other opinions and the treatment records, the evidence is not 
clear and unmistakable that pes planus (flat feet) pre-
existed service.

Therefore, the presumption of soundness is not rebutted. 38 
U.S.C.A. § 1111.  

Thus, the claim becomes one for ordinary service connection.  
Wagner.

The Veteran is currently diagnosed as having severe pes 
planus.  Thus, a current disability is established.  Service 
treatment records clearly reflect complaints and treatment of 
a chronic severe pes planus, but the record contains 
competing medical opinions as to whether the current foot 
disability is related to the pes planus diagnosed in service.  

The VA opinion against the claim, is of limited probative 
value because it is unresponsive to the specific questions 
posed in the Board's January 2007 remand; is confusing; and 
the rationale used to support the conclusion does not seem to 
account for the onset of symptoms in service and their 
continuity since.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).

On the other hand, Dr. A.'s opinion in support of a causal 
nexus--though not accompanied by a rationale--is clear, 
concise, and strongly supported by the factual predicate in 
the record.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  

Also in favor of the claim is the Veteran's own testimony.  
He has reported that his painful flat feet and related 
symptoms began in service and have continued ever since the 
pes planus disorder was diagnosed in service.  He is 
competent to offer such testimony, as it relates to the 
symptoms he observed and experienced.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007), Falzone v. Brown, 8 Vet. 
App. 398, 405, (1995) (A lay person is competent to testify 
to pain and visible flatness of the feet).  Moreover, his 
report of continuity of symptomatology, which in this case is 
supported by the record and private medical opinion, can 
serve to satisfy the requirement for a nexus between the in-
service pes planus and his current pes planus disability.  
See generally Barr v. Nicholson, 21 Vet. App. 303 (2007).   

In sum, the record contains a current diagnosis of pes 
planus; a diagnosis of pes planus in service; a medical 
opinion in favor of a nexus between the current pes planus 
and service; and the Veteran's competent report of continuity 
of symptomatology since service.  All of the criteria for 
service connection have been met.  Resolving all reasonable 
doubt in favor of the Veteran, service connection is 
warranted.


ORDER

Service connection for pes planus (flat feet) is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


